DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
Response to Arguments
Applicant’s amendments to the claims, specifically to independent Claims 1 & 8, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.  The Examiner notes that newly found secondary references Kenley et al., (“Kenley”, US 5,591,344), Wilt et al., (“Wilt”, US 2013/0020237), and Ford et al., (“Ford”, US 2013/0338297), have been combined with the previously used prior art references and read upon the presently claimed invention.
The Examiner notes that no arguments have been submitted with the RCE submission.  Below, the Examiner reproduces the response in the After-Final Response on July 19, 2022 to the most recent set of arguments from July 7, 2022.
On page 7 of the Remarks section filed with the AFCP2.0, as indicated by the page number at the bottom of each page, Applicant argues that the amendments made to the current set of claims do not "raise any new issues of patentability nor necessitate further searching, entry and examination of this amendment is respectfully requested".  However, the Examiner notes that the amendment made, "a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100 degrees C" to the independent claim introduces a change in scope in the claimed invention that the previous prior art references do not explicitly disclose.  The Examiner notes now that newly found secondary references Kenley et al., (“Kenley”, US 5,591,344), Wilt et al., (“Wilt”, US 2013/0020237), and Ford et al., (“Ford”, US 2013/0338297), have been combined with the previously used prior art references to read upon this added limitation upon further searching and consideration.
On pages 7-9, Applicant argues against the 103 prior art rejection of Claim 1-4, 8-12, 19 & 20 using Morita, Hayashi, Heilmann and Monden.  Applicant argues that the wavelength of the hollow fiber membrane is in a range from 1 to 4 mm as claimed and that the membrane now has a claimed drop in sodium clearance in certain conditions.  The Examiner notes that the sodium drop as claimed changes the scope of the claimed invention, in which Kenley, Wilt and Ford read upon this limitation as indicated in the prior art rejection below.
Applicant argues that primary reference Morita discuses a range of crimps per centimeter (0.5 to 2), which would convert to 5 to 20 mm.  Applicant notes that secondary reference  Heilmann was used to disclose a range of 1 to 5 mm, (see paragraph [0037]-[0040]).  Applicant argues against the combination of these references because the claim is amended to have a wavelength from 1 to 4 mm.  Applicant argues that Morita teaches away from having more than 2.0 crimps per centimeter, quoting "considering the manufacturing cost and technical difficulty of the crimping device...a practical number of crimps of 2.0 pieces/cm or less is sufficient", (see paragraph [0028], Morita).  Applicant concludes that this passage teaches away from having more crimps, or having a smaller wavelength than 5 mm.  In response, the Examiner notes that a statement that a disclosed range is "sufficient" is not teaching away.  The Examiner maintains that there is no explicit teaching/statement in Morita that states that a wavelength beyond this disclosed range should not and cannot be done.  Such a statement would be considered teaching away.  For this reason, the Examiner finds this remark by Applicant unpersuasive.
On page 9, Applicant argues that Morita has a lower limit of 5 mm so it does not disclose the currently claimed range of 1 to 4 mm.  Applicant argues that 5 mm is 20% more than 4 mm which is "significant".  The Examiner notes that "significant" in itself is a broad and indefinite statement without any corroborating evidence why.  The Examiner also notes that Heilmann discloses a range that is lower than 5 mm, overlapping with the claimed range of 1 to 4 mm.  The Examiner notes that Morita does not teach away for the reasons stated above, so maintains that the combination of Morita and Heilmann discloses this claimed range, finding Applicant's remarks unpersuasive.
On pages 9-10, Applicant argues that the previous combination of prior art references does not disclose the newly added claimed sodium clearance drop, arguing that the claimed invention's membrane is "surprisingly thermostable".  The Examiner notes again that further searching and/or consideration is required to evaluate this limitation and the previous combination of references does not disclose such a limitation.  However, the Examiner notes that there is no evidence provided of "surprising and unexpected results" as asserted by Applicant.
On pages 10-11, Applicant argues against the prior art rejection of Masuda, Heilmann, Vecitis and Monden for Claims 1-4 & 17.   Applicant points to one line from pages 12-13 of the previous Office Action arguing that the usage of Morita instead of Masuda means that the previous rejection should not have been maintained.  However, the Examiner notes that pages 6-14 of the previous Office Action counter each of Applicant's arguments in the preceding response regarding Masuda as the primary reference and explicitly recite Masuda at least 21 times, making it clear that Masuda is intended/relied upon for this passage.  Furthermore, the Examiner notes that page 14 of the previous Office Action reinforces that the Examiner finds Applicant's remarks against Monden in context of Masuda unpersuasive, "again, Applicant argues against the porosity values of Monden...The Examiner finds Applicant's remarks here unpersuasive".  The Examiner notes that Masuda and Monden do not teach away from each other since Masuda does not even discuss porosity and nothing in Monden contradicts Masuda.  The Examiner finds Applicant's remarks here unpersuasive.
On page 11, Applicant argues that the previous combination of prior art references does not disclose the newly added claimed sodium clearance drop, arguing that the claimed invention's membrane is "surprisingly thermostable".  The Examiner notes again that further searching and/or consideration is required to evaluate this limitation and the previous combination of references does not disclose such a limitation.  However, the Examiner notes that there is no evidence provided of "surprising and unexpected results" as asserted by Applicant.
The remainder of Applicant's arguments on pages 11-14 are considered moot because they do not put forth any specific arguments against the listed references and their disclosures and Kenley, Wilt and Ford read upon this limitation as indicated in the prior art rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Wilt et al., (“Wilt”, US 2013/0020237), in further view of Ford et al., (“Ford”, US 2013/0338297).
Claims 1-4 are directed to an undulated hollow fiber membrane, a product or device type invention group.
Regarding Claims 1-4, Morita discloses an undulated hollow fiber membrane, (See paragraph [0038], Morita; “since the hollow fiber membrane meanders by applying the crimp”), comprising at least one first hydrophobic polymer, (See paragraph [0043] or [0053], Morita; Morita discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061] which is listed as hydrophobic.  Morita also discloses polyamide), and at least one second hydrophilic polymer, (See paragraph [0053], Morita), having a wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0036], Morita; Morita discloses a film thickness of the hollow fiber of 20 to 40 microns), wherein the at least one first hydrophobic polymer is a polyarylether, polyamide, polyester, polycarbonate, polyacrylate and methacrylate, polymethacrylimide, polyvinylidenfluoride, polyimide or polyacrylnitrile group or any copolymer thereof, (See paragraph [0043] or [0053], Morita; Morita discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061] which is listed as hydrophobic.  Morita also discloses polyamide), and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, (See paragraph [0053], Morita), wherein a waveform of the hollow fiber membrane exhibits a wavelength λ, (See paragraph [0013], Morita; A range of 0.5 to 2 crimps per cm converts to a range of 5 to 20 mm for the wavelength).
Morita does not disclose an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, having a porosity of 65% to less than 78%, or that the wavelength λ is in a range of from greater than 1 mm and less than 4 mm, or that a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Hayashi discloses a hollow fiber membrane, (See Abstract, Hayashi), with an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0161], Hayashi; Hayashi discloses an overlapping range that anticipates the claimed range from 25 to 30 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Morita by incorporating an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less as in Hayashi “since a film coefficient of material transfer can be reduced as the thickness of the hollow fiber membrane decreases” and “substance removing performance of the hollow fiber membrane is improved”, (See paragraph [0161], Hayashi), while balancing the thickness of the hollow fiber membrane because “when the membrane has too small thickness, fiber breakage and drying collapse are likely to occur, which may lead to problems about production”, (See paragraph [0161], Hayashi).
Modified Morita does not disclose having a porosity of 65% to less than 78%, or that the wavelength λ is in a range of from greater than 1 mm and less than 4 mm, or that a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Heilmann discloses a hollow fiber membrane where the wavelength λ is in a range of from greater than 1 mm and less than 4 mm, (See paragraphs [0037]-[0040], Heilmann; Two disclosed ranges anticipate the claimed range.  Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 4 mm, and paragraph [0039] of Heilmann anticipates the claimed range at 4 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating where the wavelength λ is in a range of from greater than 1 mm and less than 4 mm as in Heilmann in order to increase “the flow resistance in axial direction, i.e., along the fibers”, (See paragraph [0015], Heilmann).  By doing so, “this achieves an increased performance of matter exchange in comparison to [longer]-wave curled fibers”, (See paragraph [0015], Heilmann).
Modified Morita does not explicitly disclose having a porosity of 65% to less than 78%, or that a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Monden discloses having a porosity of 65% to less than 78%, (See paragraph [0058], Monden; Monden discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating having a porosity of 65% to less than 78% as in Monden in order to select a certain porosity because when “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), leading to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).
Modified Morita does not explicitly disclose a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Kenley discloses a drop in sodium clearance of the undulated hollow fiber membrane is less than 0.9 of the original value of sodium clearance, (See column 44, lines 35-53, column 45, lines 20-30, Kenley), after a heat sterilization process of above 85oC, (See column 37, lines 43-55, Kenley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating a drop in sodium clearance of the undulated hollow fiber membrane is less than 0.9 of the original value of sodium clearance after a heat sterilization process of above 85oC as in Kenley because “on average, extracorporeal circuits are reused from 12-15 times before they must be discarded” and “in order to determine whether the extracorporeal circuit should be replace, its clearance should be tested”, (See column 43, lines 38-41, Kenley).  By performing this dialysate clearance test after cleaning for reuse of the dialyzer membrane, it “substantially [reduces] the labor intensity and disposables cost associated with prior art home hemodialysis treatment equipment” and “the present invention is intended to open up the availability of short daily hemodialysis in the home environment to a larger pool of hemodialysis patients”, (See column 5, lines 3-8, Kenley).
Modified Morita does not disclose that the drop in sodium clearance is specifically less than 13 ml/min, or that the temperature in heat sterilization is specifically above 100oC.
Wilt discloses a temperature in heat sterilization that is specifically above 100oC, (See paragraphs [0379], [0425] & [0426], Wilt; Wilt anticipates the claimed range from 100oC and above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating a temperature in heat sterilization that is specifically above 100oC as in Wilt in order to provide “a maximum disinfect temperature” so that it “protects against failures of a single fluid temperature sensor or failure of the heater temperature sensor”, (See paragraph [0426], Wilt), and while also addressing a desire in Kenley which states that using a higher disinfection temperature results in “hotter water [that] will require less time for circulation”, (See column 38, lines 16-18, Wilt).
Modified Morita does not disclose that the drop in sodium clearance is specifically less than 13 ml/min.
Ford discloses a value of sodium clearance that provides a range of less than 13 ml/min when the drop of 0.9 original value from Kenley is applied, (See paragraph [0013], Ford and See column 45, lines 20-30, Kenley; Ford discloses a range of sodium clearance of anywhere from 1 to 800 ml/min of sodium which when applied to Kenley using a value of 0.9 results in 0.9 to 720 ml/min, anticipating the claimed range from 0.9 to 13 ml/min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating that the drop in sodium clearance is specifically less than 13 ml/min as in Ford in order to provide a membrane with properties that “sharpen the sieving curve for improved middle molecule removal, such as in dialyzers”, “remove larger uremic solutes from fluids, such as blood”, and “improve middle molecule removal”, (See paragraphs [0018]-[0020], Ford).
Additional Disclosures Included: 
Claim 2: The hollow fiber membrane according to claim 1, wherein the waveform has an amplitude (a) in a range of from 0.005 to 0.15 mm, (See paragraph [0029] or [0013], Morita; Morita discloses one possible amplitude range of 0.1 to 1 mm, which overlaps/anticipates the claimed range of 0.1 to 0.15 mm). 
Claim 3:  The hollow fiber membrane according to claim 1, wherein the hollow fiber membrane has a luminal diameter of from 160 to 230 µm, (See paragraph [0035] & [0036], Morita; Morita discloses an outer diameter of the hollow fiber ranging from 0.2 mm to 0.3 mm, which converts to 200 to 300 microns.  Morita also discloses a film thickness of the hollow fiber of 20 to 40 microns.  Selecting a value from each of these ranges such as 200 microns for the outer diameter and 20 microns for the film thickness results in an outer diameter of 180 microns, which anticipates the claimed range at that value).  
Claim 4: The hollow fiber membrane according to claim 1, wherein the waveform is substantially sinusoidal, (See Figure 1 of Morita showing the shape of the hollow fiber which is sinusoidal in form).  
Claims 8-11, 19 are directed to a method for producing an undulated hollow fiber membrane, a method type invention group.
Regarding Claims 8-11, 19, Morita discloses a method for producing an undulated hollow fiber membrane containing at least one first hydrophobic polymer, comprising the steps: 
producing a hollow fiber membrane having a wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0036], Morita; Morita discloses a film thickness of the hollow fiber of 20 to 40 microns), from a spinning material in a spinning and phase inversion process, (See paragraph [0053], Morita, “spinning mouthpiece…the core solution was discharged vertically downward”);
producing a waveform of predetermined wavelength and amplitude, with at least one undulating tool, (See paragraph [0053], Morita, “passed through a crimping device”, “crimps were measured”); and
processing the hollow fiber membrane with the at least one undulating tool so as to yield an undulation wavelength, (See paragraphs [0057], [0058] & [0062], Morita).
Morita does not disclose an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, having a porosity of 65% to less than 78%, or that the wavelength λ is in a range of from greater than 1 mm and less than 4 mm, or that a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Hayashi discloses a hollow fiber membrane, (See Abstract, Hayashi), with an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0161], Hayashi; Hayashi discloses an overlapping range that anticipates the claimed range from 25 to 30 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Morita by incorporating an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less as in Hayashi “since a film coefficient of material transfer can be reduced as the thickness of the hollow fiber membrane decreases” and “substance removing performance of the hollow fiber membrane is improved”, (See paragraph [0161], Hayashi), while balancing the thickness of the hollow fiber membrane because “when the membrane has too small thickness, fiber breakage and drying collapse are likely to occur, which may lead to problems about production”, (See paragraph [0161], Hayashi).
Modified Morita does not disclose having a porosity of 65% to less than 78%, or where the undulation wavelength is more than 1 mm and less than 4 mm, or that a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Heilmann discloses a hollow fiber membrane where the wavelength λ is in a range of from greater than 1 mm and less than 4 mm, (See paragraphs [0037]-[0040], Heilmann; Two disclosed ranges anticipate the claimed range.  Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 4 mm, and paragraph [0039] of Heilmann anticipates the claimed range at 4 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating where the wavelength λ is in a range of from greater than 1 mm and less than 4 mm as in Heilmann in order to increase “the flow resistance in axial direction, i.e., along the fibers”, (See paragraph [0015], Heilmann).  By doing so, “this achieves an increased performance of matter exchange in comparison to [longer]-wave curled fibers”, (See paragraph [0015], Heilmann).
Modified Morita does not explicitly disclose having a porosity of 65% to less than 78%, or that a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Monden discloses having a porosity of 65% to less than 78%, (See paragraph [0058], Monden; Monden discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating having a porosity of 65% to less than 78% as in Monden in order to select a certain porosity because when “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), leading to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).
Modified Morita does not explicitly disclose a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Kenley discloses a drop in sodium clearance of the undulated hollow fiber membrane is less than 0.9 of the original value of sodium clearance, (See column 44, lines 35-53, column 45, lines 20-30, Kenley), after a heat sterilization process of above 85oC, (See column 37, lines 43-55, Kenley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating a drop in sodium clearance of the undulated hollow fiber membrane is less than 0.9 of the original value of sodium clearance after a heat sterilization process of above 85oC as in Kenley because “on average, extracorporeal circuits are reused from 12-15 times before they must be discarded” and “in order to determine whether the extracorporeal circuit should be replace, its clearance should be tested”, (See column 43, lines 38-41, Kenley).  By performing this dialysate clearance test after cleaning for reuse of the dialyzer membrane, it “substantially [reduces] the labor intensity and disposables cost associated with prior art home hemodialysis treatment equipment” and “the present invention is intended to open up the availability of short daily hemodialysis in the home environment to a larger pool of hemodialysis patients”, (See column 5, lines 3-8, Kenley).
Modified Morita does not disclose that the drop in sodium clearance is specifically less than 13 ml/min, or that the temperature in heat sterilization is specifically above 100oC.
Wilt discloses a temperature in heat sterilization that is specifically above 100oC, (See paragraphs [0379], [0425] & [0426], Wilt; Wilt anticipates the claimed range from 100oC and above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating a temperature in heat sterilization that is specifically above 100oC as in Wilt in order to provide “a maximum disinfect temperature” so that it “protects against failures of a single fluid temperature sensor or failure of the heater temperature sensor”, (See paragraph [0426], Wilt), and while also addressing a desire in Kenley which states that using a higher disinfection temperature results in “hotter water [that] will require less time for circulation”, (See column 38, lines 16-18, Wilt).
Modified Morita does not disclose that the drop in sodium clearance is specifically less than 13 ml/min.
Ford discloses a value of sodium clearance that provides a range of less than 13 ml/min when the drop of 0.9 original value from Kenley is applied, (See paragraph [0013], Ford and See column 45, lines 20-30, Kenley; Ford discloses a range of sodium clearance of anywhere from 1 to 800 ml/min of sodium which when applied to Kenley using a value of 0.9 results in 0.9 to 720 ml/min, anticipating the claimed range from 0.9 to 13 ml/min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating that the drop in sodium clearance is specifically less than 13 ml/min as in Ford in order to provide a membrane with properties that “sharpen the sieving curve for improved middle molecule removal, such as in dialyzers”, “remove larger uremic solutes from fluids, such as blood”, and “improve middle molecule removal”, (See paragraphs [0018]-[0020], Ford).
Additional Disclosures Included:
Claim 9: The method for producing a hollow fiber membrane according to claim 8, wherein the at least one undulating tool comprises two intermeshing gears between which the hollow fiber membrane is passed, (See paragraph [0023], [0039], & [0053], Morita; See Figures 3 or 4, the rolls each are shaped like intermeshing gears with teeth).
Claim 10: The method for producing a hollow fiber membrane according to claim 8, wherein an engagement depth of teeth of the at least one undulating tool amounts to 0.1 to 0.5 mm, (See paragraph [0039] or [0062], Morita; The depth in paragraph [0039] discloses a range that anticipates the claimed range at 0.5 mm.  The depth in paragraph [0062] discloses a value that anticipates the claimed range at 0.4 mm).
Claim 11: The method for producing a hollow fiber membrane according to claim 8, wherein the spinning material contains at least one first hydrophobic polymer that is a  polyarylether, polyamide, polyester, polycarbonate, polyacrylate and methacrylate, polymethacrylimide, polyvinylidenfluoride, polyimide or polyacrylnitrile group or any copolymer thereof, (See paragraph [0043] or [0053], Morita; Morita discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061] which is listed as hydrophobic.  Morita also discloses polyamide), and that the spinning material contains at least one second hydrophilic polymer that is a polyvinylpyrrolidone or polyethylene glycol group, (See paragraph [0053], Morita; “polyvinylpyrrolidone”), and at least one solvent, (See paragraph [0053], Morita; “dimethylacetamide in a solvent”).
Claim 19: The method for producing a hollow fiber membrane according to claim 11, wherein said at least one solvent is methylpyrrolidone, N,N-dimethyl acetamid, N,N- Diemthylformamide or dimethyl sulfoxide, (See paragraph [0053], Morita; “dimethylacetamide in a solvent”).
Claim 12 is directed to a hollow fiber membrane dialyzer, an apparatus or device type invention group.
Regarding Claim 12, modified Morita discloses a hollow fiber membrane dialyzer comprising a plurality of the undulated membrane in accordance with claim 1, (See paragraphs [0053] & [0066], Morita).
Claim(s) 1-4 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Wilt et al., (“Wilt”, US 2013/0020237), in further view of Ford et al., (“Ford”, US 2013/0338297).
Claims 1-4 & 17 are directed to an undulated hollow fiber membrane, a product or device type invention group.
Regarding Claims 1-4 & 17, Masuda discloses an undulated hollow fiber membrane, (“a hollow fiber type…using a meandering crimp hollow fiber”, See “Description”, page 2, and See Drawings on last page of the shape of the hollow fiber), comprising at least one first hydrophobic polymer, (“Various permeable materials such as…polysulfone can be used”, See “Description”, page 3), having a wall thickness of 20 µm or greater and 30 µm or less, (“Thickness 22 microns”, See “Description”, page 3; Masuda anticipates the claimed range at 22 microns), wherein the at least one first hydrophobic polymer is a polyarylether, polyamide, polyester, polycarbonate, polyacrylate and methacrylate, polymethacrylimide, polyvinylidenfluoride, polyimide or polyacrylnitrile group or any copolymer thereof, (“Various permeable materials such as…polysulfone can be used”, See “Description”, page 3; Masuda discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061]).
Masuda does not explicitly disclose wherein the wavelength is in the range of from greater than 1 mm and less than 4 mm in an anticipatory manner, or at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, and wherein a porosity of the hollow fiber membrane is 65% to less than 78%, or that a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
However, Masuda discloses wherein the waveform of the hollow fiber membrane exhibits a wavelength λ in the range of from greater than 1 mm and less than 4 mm in a broader overlapping manner, (“The crimp wavelength shown in the figure is 0.5 to 50 wm [mm]”, See “Description”, page 3; also see Claims section “the crimp wavelength is 0.5 to 50 mm” page 4 for evidence).
Heilmann discloses a hollow fiber membrane where the wavelength λ is in a range of from greater than 1 mm and less than 4 mm, (See paragraphs [0037]-[0040], Heilmann; Two disclosed ranges anticipate the claimed range.  Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 4 mm, and paragraph [0039] of Heilmann anticipates the claimed range at 4 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Masuda by incorporating where the wavelength λ is in a range of from greater than 1 mm and less than 4 mm as in Heilmann in order to increase “the flow resistance in axial direction, i.e., along the fibers”, (See paragraph [0015], Heilmann).  By doing so, “this achieves an increased performance of matter exchange in comparison to [longer]-wave curled fibers”, (See paragraph [0015], Heilmann).
Modified Masuda does not disclose at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, and wherein a porosity of the hollow fiber membrane is 65% to less than 78%, or that a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Vecitis discloses at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, (See paragraph [0005], [0008], & [0080], Vecitis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Masuda by incorporating at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is selected from a polyvinylpyrrolidone or polyethylene glycol group as in Morita because the “use of polyvinylpyrrolidone, polyethylene glycol, and other organic additives is extensively reported to improve polymeric membranes’ permeability and fouling resistance”, (See paragraph [0005] or [0008], Vecitis).
Modified Masuda does not disclose wherein a porosity of the hollow fiber membrane is 65% to less than 78%, or that a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Monden discloses having a porosity of 65% to less than 78%, (See paragraph [0058], Monden; Monden discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Morita by incorporating having a porosity of 65% to less than 78% as in Monden in order to select a certain porosity because when “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), leading to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).
Modified Masuda does not explicitly disclose a drop in sodium clearance of the undulated hollow fiber membrane is less than 13 ml/min after a heat sterilization process of above 100oC.
Kenley discloses a drop in sodium clearance of the undulated hollow fiber membrane is less than 0.9 of the original value of sodium clearance, (See column 44, lines 35-53, column 45, lines 20-30, Kenley), after a heat sterilization process of above 85oC, (See column 37, lines 43-55, Kenley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Masuda by incorporating a drop in sodium clearance of the undulated hollow fiber membrane is less than 0.9 of the original value of sodium clearance after a heat sterilization process of above 85oC as in Kenley because “on average, extracorporeal circuits are reused from 12-15 times before they must be discarded” and “in order to determine whether the extracorporeal circuit should be replace, its clearance should be tested”, (See column 43, lines 38-41, Kenley).  By performing this dialysate clearance test after cleaning for reuse of the dialyzer membrane, it “substantially [reduces] the labor intensity and disposables cost associated with prior art home hemodialysis treatment equipment” and “the present invention is intended to open up the availability of short daily hemodialysis in the home environment to a larger pool of hemodialysis patients”, (See column 5, lines 3-8, Kenley).
Modified Masuda does not disclose that the drop in sodium clearance is specifically less than 13 ml/min, or that the temperature in heat sterilization is specifically above 100oC.
Wilt discloses a temperature in heat sterilization that is specifically above 100oC, (See paragraphs [0379], [0425] & [0426], Wilt; Wilt anticipates the claimed range from 100oC and above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Masuda by incorporating a temperature in heat sterilization that is specifically above 100oC as in Wilt in order to provide “a maximum disinfect temperature” so that it “protects against failures of a single fluid temperature sensor or failure of the heater temperature sensor”, (See paragraph [0426], Wilt), and while also addressing a desire in Kenley which states that using a higher disinfection temperature results in “hotter water [that] will require less time for circulation”, (See column 38, lines 16-18, Wilt).
Modified Masuda does not disclose that the drop in sodium clearance is specifically less than 13 ml/min.
Ford discloses a value of sodium clearance that provides a range of less than 13 ml/min when the drop of 0.9 original value from Kenley is applied, (See paragraph [0013], Ford and See column 45, lines 20-30, Kenley; Ford discloses a range of sodium clearance of anywhere from 1 to 800 ml/min of sodium which when applied to Kenley using a value of 0.9 results in 0.9 to 720 ml/min, anticipating the claimed range from 0.9 to 13 ml/min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Masuda by incorporating that the drop in sodium clearance is specifically less than 13 ml/min as in Ford in order to provide a membrane with properties that “sharpen the sieving curve for improved middle molecule removal, such as in dialyzers”, “remove larger uremic solutes from fluids, such as blood”, and “improve middle molecule removal”, (See paragraphs [0018]-[0020], Ford).
Additional Disclosures Included: 
Claim 2: The hollow fiber membrane according to claim 1, wherein the waveform has an amplitude (a) in a range of from 0.005 to 0.15 mm, (“the crimp wave height is 0.05 mm or less”, See “Description”, page 3, Masuda anticipates the claimed range from 0.005 to 0.05 mm).  
Claim 3:  The hollow fiber membrane according to claim 1, wherein the hollow fiber membrane has a luminal diameter of from 160 to 230 µm, (“a normal diameter of 50 to 1000 microns in inner diameter”, and “Inner diameter 200 microns”, See “Description”, page 3, Masuda overlaps with the entire claimed range, and anticipates the claimed range specifically at 200 µm).  
Claim 4: The hollow fiber membrane according to claim 1, wherein the waveform is substantially sinusoidal, (See Drawings on last page of Masuda of the shape of the hollow fiber which is sinusoidal in form).  
Claim 17: The hollow fiber membrane according to claim 1, wherein the amplitude (a) in the range of from 0.01 to 0.12 mm, (“the crimp wave height is 0.05 mm or less”, See “Description”, page 3, Masuda anticipates the claimed range from 0.01 to 0.05 mm).
Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Wilt et al., (“Wilt”, US 2013/0020237), in further view of Ford et al., (“Ford”, US 2013/0338297), in further view of Menda et al., (“Menda”, US 2016/0207009).
Claims 13 & 14 are directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claims 13 & 14, modified Masuda discloses a method for producing a hollow fiber membrane dialyzer, (“a hollow fiber type permeation apparatus using a meandering crimp hollow fiber”, See page 2, “Discussion”, and “The comparison result of the dialysis efficiency in the standard type hemodialyzer using the crimp hollow fiber”, page 3, “Discussion”, Masuda), comprising the steps: 
providing a hollow fiber membrane bundle comprising a plurality of the hollow fiber membrane in accordance with claim 1, (See rejection of Claim 1 with Masuda above).
Modified Masuda does not explicitly disclose:
providing a filter housing;
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane;
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fiber membranes, and final assembly of the hollow fiber membrane dialyzer; and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process.
Menda discloses a method for producing a hollow fiber membrane dialyzer, (See Abstract, Menda), providing a filter housing, (See paragraph [0066], Menda),
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, (See paragraphs [0069] & [0070], Menda),
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the hollow fiber membrane dialyzer, (See paragraph [0070] & [0056], Menda), and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process, (See paragraph [0073], Menda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating providing a filter housing, introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the dialyzer, and sterilizing the hollow fiber membrane dialyzer in a heat sterilization process as in Menda because devices such as dialyzers “generally consist of a casing” in which “a bundle of hollow fiber membranes is usually arranged in the casing in a way that a seal is provided between the first flow space formed by the fiber cavities and a second flow space surrounding the membranes on the outside”, (See paragraph [0056], Menda), in order to provide membranes that are suitable for carrying out the filtration of blood via hemodialysis, (See paragraphs [0057] & [0010], Menda).
Additional Disclosures Included: Claim 14: The method for producing a hollow fiber membrane dialyzer according to claim 13, wherein the heat sterilization process comprises a step in which the hollow fiber membrane dialyzer is flushed with water or water vapor heated to 100 to 150oC, (See paragraph [0035] & [0073], Menda; Menda anticipates the claimed range from 121 to 150oC).
Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Wilt et al., (“Wilt”, US 2013/0020237), in further view of Ford et al., (“Ford”, US 2013/0338297), in further view of Menda et al., (“Menda”, US 2016/0207009).
Claims 13 & 14 are directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claims 13 & 14, modified Morita discloses a method for producing a hollow fiber membrane dialyzer, (See paragraph [0038], Morita; “since the hollow fiber membrane meanders by applying the crimp”, and See paragraph [0031], Morita; “hemodialysis”), comprising the steps: 
providing a hollow fiber membrane bundle comprising a plurality of the hollow fiber membrane in accordance claim 1, (See rejection of Claim 1 with Morita above).
Modified Morita does not explicitly disclose providing a filter housing;
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane;
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fiber membranes, and final assembly of the hollow fiber membrane dialyzer; and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process.
Menda discloses a method for producing a hollow fiber membrane dialyzer, (See Abstract, Menda), providing a filter housing, (See paragraph [0066], Menda),
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, (See paragraphs [0069] & [0070], Menda),
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the hollow fiber membrane dialyzer, (See paragraph [0070] & [0056], Menda), and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process, (See paragraph [0073], Menda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating providing a filter housing, introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the dialyzer, and sterilizing the hollow fiber membrane dialyzer in a heat sterilization process as in Menda because devices such as dialyzers “generally consist of a casing” in which “a bundle of hollow fiber membranes is usually arranged in the casing in a way that a seal is provided between the first flow space formed by the fiber cavities and a second flow space surrounding the membranes on the outside”, (See paragraph [0056], Menda), in order to provide membranes that are suitable for carrying out the filtration of blood via hemodialysis, (See paragraphs [0057] & [0010], Menda).
Additional Disclosures Included: Claim 14: The method for producing a hollow fiber membrane dialyzer according to claim 13, wherein the heat sterilization process comprises a step in which the hollow fiber membrane dialyzer is flushed with water or water vapor heated to 100 to 150oC, (See paragraph [0035] & [0073], Menda; Menda anticipates the claimed range from 121 to 150oC).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Wilt et al., (“Wilt”, US 2013/0020237), in further view of Ford et al., (“Ford”, US 2013/0338297), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Nejigaki et al., (“Nejigaki”, US 4,840,769).
Claim 15 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 15, modified Masuda discloses the method for producing a hollow fiber membrane dialyzer according to claim 14, but does not explicitly disclose wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membranes under application of pressure.
Nejigaki discloses a method wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membranes under application of pressure, (Raw Water Inlet 5 in which steam is conducted into interior of Hollow Fibers 3, then steam passes to filtrate side, thus to Filtrate Outlet 4, so steam is on exterior of Fibers 3 as it leaves module 1, See column 3, lines 32-61, Nejigaki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membranes under application of pressure as in Nejigaki in order to “maintain the sterilization effect, especially on the filtrate side of the device, it is necessary  to prevent the filtrate side form developing a negative pressure”, (See column 3, lines 32-34, Nejigaki), so “steam of high temperature used for sterilization is passed from the raw water side to the filtrate side through the hollow fiber membrane”, (See column 3, lines 57-61, Nejigaki).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294),in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Wilt et al., (“Wilt”, US 2013/0020237), in further view of Ford et al., (“Ford”, US 2013/0338297), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Nejigaki et al., (“Nejigaki”, US 4,840,769).
Claim 15 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 15, modified Morita discloses the method for producing a hollow fiber membrane dialyzer according to claim 14, but does not explicitly disclose wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membrane under application of pressure.
Nejigaki discloses a method wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membrane under application of pressure, (Raw Water Inlet 5 in which steam is conducted into interior of Hollow Fibers 3, then steam passes to filtrate side, thus to Filtrate Outlet 4, so steam is on exterior of Fibers 3 as it leaves module 1, See column 3, lines 32-61, Nejigaki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membrane under application of pressure as in Nejigaki in order to “maintain the sterilization effect, especially on the filtrate side of the device, it is necessary  to prevent the filtrate side form developing a negative pressure”, (See column 3, lines 32-34, Nejigaki), so “steam of high temperature used for sterilization is passed from the raw water side to the filtrate side through the hollow fiber membrane”, (See column 3, lines 57-61, Nejigaki).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Wilt et al., (“Wilt”, US 2013/0020237), in further view of Ford et al., (“Ford”, US 2013/0338297), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Ueno et al., EP 2659914 A1, (“Ueno”, “Machine Translation of EP 2659914 A1”, A machine translation was provided by Applicant on 09/12/2019, 38 total pages, published 2012).
Claim 16 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 16, modified Masuda discloses the method for producing a hollow fiber membrane dialyzer according to claim 13, but does not explicitly disclose wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C.
Ueno discloses a method wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C, (See paragraph [0047], Ueno; Ueno discloses a drying temperature of multiple ranges including as low as 100oC or higher, and as high as 150oC or lower, anticipating the entire claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C as in Ueno because “if the hollow fiber membrane is dried after the formation thereof, particulate protuberances are likely to be produced and careful attention should be paid” so it “is preferred to employ a rapid drying rate, since the membrane can be dried before the formation of the protuberances” so a higher drying temperature such as the ranges disclosed are used, (See paragraph [0047], Ueno).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294),in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Wilt et al., (“Wilt”, US 2013/0020237), in further view of Ford et al., (“Ford”, US 2013/0338297), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Ueno et al., EP 2659914 A1, (“Ueno”, “Machine Translation of EP 2659914 A1”, A machine translation was provided by Applicant on 09/12/2019, 38 total pages, published 2012).
Claim 16 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 16, modified Masuda discloses the method for producing a hollow fiber membrane dialyzer according to claim 13, but does not explicitly disclose wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C.  Morita discusses drying its hollow fiber membranes after formation, (See paragraphs [0053] & [0054], Morita).
Ueno discloses a method wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C, (See paragraph [0047], Ueno; Ueno discloses a drying temperature of multiple ranges including as low as 100oC or higher, and as high as 150oC or lower, anticipating the entire claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C as in Ueno because “if the hollow fiber membrane is dried after the formation thereof, particulate protuberances are likely to be produced and careful attention should be paid” so it “is preferred to employ a rapid drying rate, since the membrane can be dried before the formation of the protuberances” so a higher drying temperature such as the ranges disclosed are used, (See paragraph [0047], Ueno).

Conclusion
The Examiner notes that cited IDS reference Labib et al., (US 2015/0314057), also overlaps significantly with the claimed subject matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M PEO/           Examiner, Art Unit 1779